Per Curiam.
Eelator desires a building permit, and has complied with all municipal requirements as contained in the building code. No zoning ordinance is involved. Permit seems to have been refused because some of the neighbors objected.
When this case was opened for argument on October 6th, counsel for the city was apprised that relator seemed to be plainly entitled to a peremptory writ of mandamus, and that such writ would be awarded unless some cause to the contrary appeared in the brief of the city, not then ready, but which was to be submitted within five days.
Such brief has been submitted, and we have examined it, and do not find therein any sufficient defense to the award of a writ; which is accordingly allowed.